Citation Nr: 0126652	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  00-20 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1. Entitlement to special monthly pension due to the need for 
regular aid and attendance.  

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
dementia.  


REPRESENTATION

Appellant represented by:	Rita L. Digiovanni


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for special monthly 
pension based on the need for regular aid and attendance.  
The veteran responded with a March 2000 notice of 
disagreement, and was afforded an August 2000 statement of 
the case.  He then filed a September 2000 VA Form 9, 
perfecting his appeal of this issue.  

In an April 2000 rating decision, the veteran was denied 
service connection for dementia.  He responded with a May 
2000 notice of disagreement, and was afforded an August 2000 
statement of the case on this issue.  He then filed a 
September 2000 VA Form 9, perfecting his appeal.  The veteran 
testified in August 2001 before a member of the Board sitting 
at the RO.   

The record reflects that service connection for dementia was 
denied by the Board within a January 1998 decision.  The 
veteran did not file an appeal; thus, this determination is 
final and cannot be reopened, absent the submission of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7104 (West 
1991).  In the present case, the RO's April 2000 rating 
decision reflects no explicit consideration of whether new 
and material evidence has been presented.  Nevertheless, the 
Board is not bound by the RO's analysis of the claim, and 
indeed, must make a preliminary decision that new and 
material evidence has been presented before addressing the 
merits of claim, as this step represents a mandatory 
jurisdictional requirement under 38 U.S.C.A. §§ 5108 and 7104 
(West 1991 & Supp. 2001).  Butler v. Brown, 9 Vet. App. 167, 
171 (1996) [citing Barnett v. Brown, 8 Vet. App. 1, 4, aff'd 
83 F.3d 1380 (Fed. Cir. 1996)].  Thus, veteran's claim must 
be subject to scrutiny under 38 U.S.C.A. § 5108 (West 1991) 
and 38 C.F.R. § 3.156 (2001); only if these legal 
requirements are met may it be considered on the merits.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's claims on appeal has been 
obtained by the RO. 

2.  The veteran is in receipt of pension based on permanent 
and total disability.

3.  The veteran is not helpless or blind, or so nearly 
helpless or blind as to require the regular aid and 
attendance of another person.  

4.  The veteran is not a patient in a nursing home. 

5.  The veteran is not bedridden.

6.  The veteran's disabilities do not prevent him from 
dressing or undressing himself, keeping himself ordinarily 
clean and presentable, feeding himself, attending to wants of 
nature, or protecting himself from the hazards or dangers 
incident to his daily environment.  The veteran also does not 
have frequent need of adjustment of any special prosthetic or 
orthopedic appliance which, by reason of disability, cannot 
be done without aid.

7.  In a January 1998 decision, the Board denied the 
veteran's claim for service connection for dementia.  Because 
a timely appeal was not filed, this denial is final.  

8.  Evidence received since the January 1998 Board decision, 
considered alone or in conjunction with the evidence 
previously of record, is cumulative and not so significant 
that it must be considered with the other evidence of record 
to fairly decide the merits of the claim of service 
connection for dementia.


CONCLUSIONS OF LAW

1.  The criteria for special monthly pension benefits based 
on the need for regular aid and attendance of another person 
are not met.  38 U.S.C.A. §§ 1502, 1521 
(West 1991); 38 C.F.R. §§ 3.351, 3.352(a) (2001).  

2.  The January 1998 Board decision denying the veteran's 
claim for service connection for dementia is final.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 20.1100 (2001).  

3.  Evidence submitted in support of the veteran's 
application to reopen his claim of entitlement to service 
connection for dementia is not new and material, and this 
claim is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In a January 1998 rating decision, the Board denied the 
veteran's claim for service connection for primary 
degenerative presenile dementia.  The Board found that while 
he had a current diagnosis of dementia, no evidence of record 
suggested that this disability resulted from an in-service 
disease or injury.  

In March 1999, the veteran filed a claim for service 
connection for dementia, and for special monthly pension due 
to the need for regular aid and attendance.  

Private and VA medical records from 1998 to 2000 confirm a 
neuropsychological deficit in the veteran.  He was 
hospitalized at a VA medical center in January 1999 following 
a depressive episode.  A history of recurrent depressive 
episodes and recent family strife was noted.  Adjustment 
disorder and a dependent personality disorder, with 
passive/aggressive traits, were diagnosed, and he was 
discharged after three days to be followed on an outpatient 
basis.  A February 1999 VA treatment record indicates that a 
nurse conducted a home visit to assess the veteran for 
appropriateness of in-home services.  The nurse concluded 
that the veteran was not in need of home services.  The 
veteran appeared to understand his medications, took the 
medications as prescribed, and kept his appointments.  

An April 1999 VA examination report indicates that the 
examiner concluded that the veteran seemed to be dealing with 
his activities of daily living without difficulty.  The 
veteran was not bedridden.  

A November 1999 neuro-psychological study at a private 
hospital noted a history of headaches and memory problems 
since his service separation, according to the veteran's 
account of his medical history.  The examiner stated that the 
veteran's significantly impaired performances across most 
cognitive functional domains were highly unusual for an 
independently functioning individual.  It was noted that the 
veteran was able to drive and independently perform 
activities of daily living.  

An October 2000 VA psychiatric examination was afforded the 
veteran.  He reported symptoms of irritability, shakiness, 
and poor memory.  The examiner diagnosed dysthymia, 
generalized anxiety disorder, and dementia, not otherwise 
specified.  A dependent personality disorder was also 
diagnosed.  The veteran was considered incompetent to manage 
any financial benefits paid to him.  

Also in October 2000, a VA medical examination was afforded 
the veteran to determine the need for regular aid and 
attendance care.  The VA examiner was familiar with the 
veteran, having treated him on an outpatient basis at the VA.  
The veteran's medical records were also reviewed in 
conjunction with the examination.  His current medical 
diagnoses included insulin-dependent diabetes, 
hypercholesterolemia, depression, and dependent personality 
disorder.  The veteran presented for examination 
unaccompanied, apparently having traveled to the examination 
from his home by himself, via his car.  He was reported to 
live at home.  His vision was "okay;" although he had 
definite diabetic retinopathy, his vision was correctable to 
20/20.  According to the examiner, the veteran was able to 
manage his own financial benefits and protect himself from 
the hazards of everyday life.  

In December 2000, the RO reconsidered the veteran's claim for 
special monthly pension benefits in light of the additional 
evidence added to the record.  Special monthly pension based 
on the need for regular aid and attendance remained denied, 
but special monthly pension benefits based on housebound 
status were awarded.  

The veteran, accompanied by his daughter, testified in August 
2001 before the undersigned member of the Board sitting at 
the RO.  His daughter stated that the veteran merits special 
monthly pension based on the need for regular aid and 
attendance because of declines in his mental capacity.  
However, the veteran testified that he is able to dress, 
feed, and groom himself.  Next, the veteran and his daughter 
stated that service connection for dementia was warranted, 
because the veteran was exposed to lead paint during service, 
and such exposure resulted in his current diagnosis of 
dementia.  

Analysis

I.  Entitlement to special monthly pension based on the need 
for regular aid and attendance

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to the VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107).  The new law applies to all claims filed on or after 
the date of the law's enactment, as well as to claims filed 
before the date of the law's enactment, and not yet finally 
adjudicated as of that date.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (2000).  VA 
implemented the provisions of the Act through regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In the present case, the RO has developed the claim in light 
of the Veterans Claims Assistance Act, and afforded the 
veteran all assistance required therein.  The veteran was 
sent a June 2001 letter informing him of the changes in the 
law, the VA's duties under the Act, and his own obligations 
necessary to complete his claim.  Via the August 2000 
statement of the case and the December 2000 supplemental 
statement of the case, he has been afforded a complete list 
of the evidence of record and he was notified of the 
pertinent law and regulations.  He has also been asked on 
numerous occasions to submit any additional pertinent 
evidence in his possession.  

The veteran was also afforded a comprehensive VA medical 
examinations in April 1999 and October 2000, and all evidence 
cited by the veteran has been obtained.  Because the veteran 
has been afforded all appropriate notice and development 
under the Act, adjudication by the Board at this time is 
appropriate and poses no risk of prejudice to the appellant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claim is ready to be considered on the merits.  

The veteran is currently in receipt of nonservice-connected 
pension benefits.  Pension benefits are payable at a special, 
higher rate (with a higher minimum income limit) if a 
claimant is a patient in a nursing home, helpless or blind, 
or so nearly helpless or blind as to need or require the 
regular aid and attendance of another person, or otherwise 
establishes the factual need for the regular aid and 
attendance of another person.  38 U.S.C.A. § 1502(b) (West 
1991); 38 C.F.R. § 3.351 (2001).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of claimant to dress 
or undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance which by reason of the 
particular disability cannot be done without aid (not 
including adjustment of appliances that normal persons would 
be unable to adjust without aid); an inability to feed 
himself through loss of coordination of the upper extremities 
or through extreme weakness; an inability to attend to wants 
of nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from the hazards or dangers incident to his daily 
environment.  "Bedridden" will be a proper basis for the 
determination and is defined as that condition that, through 
its essential character, actually requires that the claimant 
remain in bed.  It is not required that all of the disabling 
conditions enumerated above be found to exist before a 
favorable rating may be made.  The particular personal 
functions that a claimant is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establishes that the 
claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352 (2001).  

The United States Court of Appeals for Veterans Claims, in 
discussing 38 C.F.R. § 3.352(a), noted (1) it is mandatory 
for VA to consider the enumerated factors within the 
regulation; (2) eligibility requires that at least one of the 
enumerated factors be present; and (3) the phrase "particular 
personal function" refers to the enumerated factors.  Turco 
v. Brown, 9 Vet. App. 222 (1996).

The Board has considered the evidence and the applicable laws 
and finds that the preponderance of the evidence is against 
entitlement to aid and attendance benefits.  First, the 
record does not show that the veteran is blind or near 
totally blind.  VA medical records indicate that he has some 
impairment of his vision due to diabetic retinopathy; 
however, his vision is correctable to 20/20 otherwise.  The 
October 2000 VA examination report indicates that the 
veteran's vision was correctable to 20/20.  

The veteran lives in his own home with his daughter.  The 
record does not indicate that he has required residing in a 
nursing home or hospital for any appreciable length of time.  

The record also fails to indicate that a factual need for aid 
and attendance of another has been shown.  The veteran has 
stated that he continues to be responsible for his own 
dressing, grooming, hygiene, and feeding.  In fact, he was 
able to travel alone, driving his car, to his October 2000 VA 
medical examination.  He was able to perform most activities 
of daily living, and required no assistive devices for 
ambulation.  He had no restrictions or limitations as far as 
his ability to leave his home or immediate premises.  The 
Board notes his daughter's assertion that he is confused and 
requires some assistance with his financial arrangements; 
however, the evidence of record reflects that he has no 
serious mental impairments affecting his ability to function 
independently.  VA treatment records indicate that the 
veteran has the mental capacity to manage his medications and 
report to appointments.  He is able to deal with his 
activities of daily living without difficulty and the medical 
opinion of a VA doctor was to the effect that he was able to 
protect himself from the hazards of everyday life. 

Given these findings, the Board finds that the veteran is 
neither helpless nor meets the criteria for need for aid and 
attendance under 38 C.F.R. § 3.352.  While he may have 
increased mental confusion, he is not bedridden, does not 
have frequent need of adjustment of any special prosthetic or 
orthopedic appliance, and does not require care or assistance 
on a regular basis to protect him from the hazards or dangers 
incident to his daily environment.  The record also indicates 
that he is able to dress/undress himself, keep himself 
ordinarily clean, feed himself, and attend to wants of 
nature.  Accordingly, the Board concludes that the criteria 
for special monthly pension for aid and attendance of another 
have not been met.



II.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
dementia

The veteran seeks to reopen a previously and finally denied 
claim for service connection for dementia.  In a January 1998 
decision, the Board denied the veteran's claim for service 
connection for dementia.  In the absence of a timely appeal, 
this Board decision is final and may only be reopened if new 
and material evidence is added to the record.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 
(2001).  

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. § 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2001); Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  New evidence is that which is not cumulative or 
redundant of previously considered evidence; material 
evidence is that which is relevant and probative to the issue 
at hand, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2001); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

As has been noted above, the Veterans Claims Assistance Act 
of 2000 was enacted during the pendency of this appeal.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  Regulation 
implementing the VCAA are now published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9. 2000.  The definition of new and material 
evidence has also changed, but only for claims to reopen 
filed on or after August 29, 2001; this appeal is not 
affected.  66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.156(a)).  

At the time of the January 1998 Board decision, the evidence 
of record consisted of the service medical records, treatment 
records by the veteran's private physician dated from 1988 to 
1990,; a 1991 VA examination report, a March 1993 
neurological report, VA treatment records dated in 1990-1991; 
a personal hearing transcript, dated in September 1995; 
hospital records dated in February 1965; a personal hearing 
transcript, dated in May 1996; and a Board hearing 
transcript, dated in October 1997.  

When the veteran's claim was initially presented to the Board 
in 1998, the Board conceded a current diagnosis of dementia; 
however, because there was no evidence of this disability in 
service and no evidence of record relating this disability to 
service, service connection for dementia was denied.  

In support of his application to reopen his claim, the 
veteran has submitted private and VA medical treatment 
records, as well as his own contentions.  The veteran and his 
daughter gave testimony under oath at his hearing before the 
Board in August 2001.  Additional evidence includes a January 
1999 VA hospitalization summary, a November 1999 private 
psychological assessment, an October 2000 VA psychiatric 
examination, and various private and VA outpatient treatment 
records spanning the period from 1998-2000.  For the reasons 
to be discussed below, none of this evidence is new and 
material, and therefore, his claim for service connection for 
dementia may not be reopened.  

Subsequent to the 1998 Board decision, the veteran has 
submitted additional medical treatment records which only 
confirm a current diagnosis of dementia, but do not otherwise 
relate this disability to service.  While these additional 
treatment records were not of record at the time of the prior 
final decision, they are cumulative and redundant of 
previously considered evidence, in that they only demonstrate 
a current diagnosis already conceded by the Board in 1998.  
Thus, the additional medical evidence submitted since 1998 is 
not new, as defined by 38 C.F.R. § 3.156.  Additionally, 
because none of the evidence submitted since the 1998 Board 
decision addresses the basis of the original denial, the lack 
of evidence connecting his current dementia to service, these 
records are not "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156 (2001).  

The only exception of record is a November 1999 private 
neuropsychological assessment of the veteran which notes a 
history of headaches and memory problems since service 
separation.  However, the examiner also states that the sole 
source of this information is the veteran himself.  A mere 
recitation of a veteran's lay history within the context of a 
medical report cannot constitute material evidence to reopen 
the veteran's claims of service connection.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995).  

At his August 2001 personal hearing, the veteran asserted 
that lead paint exposure during service resulted in his 
current dementia.  These same contentions were considered and 
rejected by the Board within the 1998 decision, which pointed 
out that the veteran, as a layperson, was not qualified to 
offer expert medical opinion evidence to the Board.  Thus, 
his assertions of medical causation were then and still are 
insufficient to reopen his claim.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  Therefore this evidence is not new 
within the definition of 38 C.F.R. § 3.156 (2001).  

In view of the foregoing, the evidence received subsequent to 
the Board's January 1998 decision is not new and material for 
the purpose of reopening the veteran's claim for service 
connection for dementia.  38 U.S.C.A. §§ 5108, 7104 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.156 (2001).  Because the 
veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen this finally disallowed 
claim, the benefit-of-the-doubt doctrine is not applicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  


ORDER

1.  Special monthly pension benefits based on the need for 
regular aid and attendance of another person is denied.

2.  New and material evidence not having been submitted, the 
veteran's application to reopen his claim for service 
connection for dementia is denied.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

